TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00802-CV



                                           In re Tasha Key


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator Tasha Key filed a petition for writ of mandamus, seeking to vacate the trial

court’s visitation ruling in a November 29, 2010 order in a suit for termination of parental rights filed

by the Texas Department of Family and Protective Services (“the Department”). Key, the mother

of the subject children, argued that the trial court’s ruling, which granted overnight visitation to the

children’s father, was contrary to the best interests of the children and constituted an abuse of

discretion. Key did not argue that all visitation between the children and their father was contrary

to their best interests, but only the overnight, out-of-town visitation ordered on November 29. After

Key’s petition was filed, the trial court issued an order vacating the complained-of ruling and

reducing the father’s visitation to two hours per week, to be supervised by the Department. As a

result, this original proceeding is dismissed as moot.

                On December 3, 2010, this Court issued an emergency stay of the visitation schedule

pending disposition of this original proceeding. The stay is hereby lifted, as it has been rendered

moot as well.
                                         ___________________________________________

                                         Diane M. Henson, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Filed: January 12, 2011




                                              2